Plaintiff has appealed from judgments of the County Court of Broome county dismissing his complaints in actions 1 and 2. The actions were brought to recover the value of legal services alleged to have been rendered by plaintiff in connection with the reduction of assessments against property owned by defendant Moon & Company, Inc., and by Walter J. Moon, deceased. In both actions defendants allege as an affirmative defense that plaintiff’s actions are against public policy. The record shows that a partnership organized by plaintiff known as Tax Insurance Valuation Company had contracts with defendant Moon & Company and with Walter J. Moon, deceased, for the reduction of assessments on their properties. Plaintiff acted as counsel and agent for such partnership concern and knew of such contracts. Plaintiff contends that he had an oral contract -with defendant Moon & Company and with Walter J. Moon, deceased, for the reduction of assessments on the same property for the same period. The contracts made by the property owners with the copartnership provided that such partnership should employ and pay such attorneys as it might deem necessary in obtaining reduction of assessments and that the property owners would not be responsible for any such obligation. Plaintiff was under the duty not to compete with his principal concerning the subject-matter of his agency. His complaints were properly dismissed. (See AuerbacJc v. Curie, 119 App. Div. 175.) Judgments unanimously affirmed, with costs in one action. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.